Order entered May 5, 2020




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-19-01053-CR

                  CARLOS EDUARDO SANCHEZ, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 265th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F17-00735-R

                                       ORDER

      Before the Court is appellant’s May 1, 2020 motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant’s brief received with

the motion filed as of the date of this order.

                                                 /s/   ROBERT D. BURNS, III
                                                       CHIEF JUSTICE